Exhibit 21 Stewardship Financial Corporation SUBSIDIARIES OF THE REGISTRANT Parent Subsidiary Percentage of Ownership State of Incorporation or Organization Stewardship Financial Corporation Atlantic Stewardship Bank 100% New Jersey Stewardship Financial Corporation Stewardship Statutory Trust I 100% Delaware Atlantic Stewardship Bank Stewardship Investment Corporation 100% New Jersey Atlantic Stewardship Bank Stewardship Realty, LLC 100% New Jersey Atlantic Stewardship Bank Atlantic Stewardship Insurance Co., LLC 100% New Jersey Atlantic Stewardship Bank First Presidential Properties LLC 100% New Jersey Atlantic Stewardship Bank Valley View Properties I LLC 100% New Jersey Atlantic Stewardship Bank Triangle Corners LLC 100% New Jersey
